DETAILED ACTION
This is the first Office action on the merits of Application No. 16/613,131. Claims 16-31 are pending. By preliminary amendment claims 1-15 have been canceled.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 9/14/2021 is acknowledged.  The traversal is on the grounds that there is a single inventive concept.  This is not found persuasive because the applicant has not identified in enough detail the concern with the restriction analysis previously presented regarding PCT Rule 13.2. The examiner does agree with the assertion that if the condition of generic claims 16 and 31 being allowable is present, then it would apply to both species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-24, 26, 28, and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Noting, claim 23 has been included because it is describing the features of Species II where the recess are arranged immediately adjacent to the openings (Also, see description in paragraph [0048] and Fig. 5). Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2019 has been considered by the examiner.

Claim Objections
Claims 16, 18, and 31 are objected to because of the following informalities:  
claim 16, line 3, the phrase “a spaced apart” could be simplified to –spaced apart--;
claim 18, line 3, the phrase “the held at least one” has a grammatical issue and could be –the held end of the at least one--; and
claim 31, line 12, the phrase “the first rotational direction” should be –the first circumferential direction—to correspond the previous nomenclature (line 9).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 16-22, 25, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim lacks a conventional transitional phrase and this renders the claim indefinite because it is unclear the location in the claim that constitutes the transitional phrase. It has been found to be important to delineate between the preamble and the body to avoid any clarity issues with regards to whether a term is limiting in nature ((Acceleration Bay, LLC v. Activision Blizzard Inc.,  908 F.3d 765, 773, USPQ2d 1507, 1514 (Fed. Cir. 2018)). An example amendment could be to change line 1 to –A gearwheel (1) for a gear system, the gearwheel comprising— as this is a recognized transitional phrase (MPEP 2111.03).
	Claims 17-22, 25, 27, and 29 are also rejected as being dependent upon a rejected base claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieshout (European Document EP2894374, cited on the IDS dated 11/13/2019).
Regarding claim 16, as best understood, Lieshout discloses a gearwheel for a gear system (Fig. 1, gear assembly 1), wherein the gearwheel is divided into at least a first spur gear (Fig. 1, auxiliary gear 5) and a second spur gear (Fig. 1, main gear 3) which are a spaced apart from one another along a common rotational axis (shown in Fig. 1), the gearwheel has an open spring ring (Fig. 1, annular spring 7) with a first end (Fig. 1, end 7B) which is supported, in a circumferential direction, against the first spur gear, and a second end (Fig. 1, end 7A)  which is supported, in a direction opposite to the circumferential direction, against the second spur gear, in such manner that by rotating the first and the second spur gears relative to one another about the common rotational axis (Figs. 1-3), the spring ring is stressed in order to exert a restoring torque on the first and the second spur gears (e.g. paragraphs [0005] and [0016]), and a recess (Fig. 1, either 25 or 27) is formed on at least one of the first and the second spur gears to hold part of the spring ring (e.g. Figs. 1-3 and paragraph [0015]).
Regarding claim 17, Lieshout discloses the gearwheel according to claim 16, wherein the spring ring is arranged axially between the first spur gear and the second spur gear (e.g. Fig. 3
Regarding claim 18, Lieshout discloses the gearwheel according to claim 16, wherein the recess holds at least one of the first and the second ends of the spring ring and has a contact surface against which the held at least one of the first and the second ends is supported (paragraphs [0015-0016]).
Regarding claim 19, Lieshout discloses the gearwheel according to claim 18, wherein the contact surface is pocket-shaped (Fig. 1, the portion of either hole 25 or 27 that contacts pins 21 or 23 is semi-circular in shape and thus is considered to be pocket-shaped) in order to hold the at least one of the first and the second ends, and the at least one of the first and the second ends of the spring ring is lug-shaped (Fig. 1, e.g. pins 21 and 23 project as a lug from 7 into the holes) to fit with the contact surface (paragraphs [0015-0016]).
Regarding claim 20, Lieshout discloses the gearwheel according to claim 19, wherein the contact surface has a radius which is either equal to, or at least slightly larger than, a radius of the lug-shaped end of the spring ring (Figs 1 and 3, and paragraphs [0015-0016], the hole has a radius equal to or greater than the pin of spring ring because the pin fits into the hole) .
Regarding claim 21, Lieshout discloses the gearwheel according to claim 16, wherein the recess has a circular-curved shape (Figs. 1 and 3, the outline of the hole is a circular-curved shape).
Regarding claim 22, Lieshout discloses the gearwheel according to claim 16, wherein the first and the second spur gears each have an approximately cylindrical opening so as to be mounted on the common rotational axis that passes axially through the first and the second spur gears (shown in Figs. 1 and 3
Regarding claim 25, Lieshout discloses the gearwheel according to claim 16, wherein the recess is formed as a groove in a material of the first and the second spur gear (Fig. 1, where holes 25 or 27 are a type of short groove formed in the material of the gears).

Claims 16 and 29 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (European Document EP1837558, cited on the IDS dated 11/13/2019)
Regarding claim 16, Ho discloses a gearwheel (Fig. 6) for a gear system, wherein the gearwheel is divided into at least a first spur gear (71) and a second spur gear (72) which are a spaced apart from one another along a common rotational axis, the gearwheel has an open spring ring (73) with a first end (732) which is supported, in a circumferential direction, against the first spur gear, and a second end (731) which is supported, in a direction opposite to the circumferential direction, against the second spur gear, in such manner that by rotating the first and the second spur gears relative to one another about the common rotational axis, the spring ring is stressed in order to exert a restoring torque on the first and the second spur gears, and a recess (e.g. 723 and 714) is formed on at least one of the first and the second spur gears to hold part of the spring ring.
Regarding claim 29, Ho discloses the gearwheel according to claim 16, wherein the spring ring has more than one turn (Fig. 6 shows multiple turns in 73).

Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (Japanese documents JPH02129434).
Regarding claim 31, Lieshout discloses a gearwheel (Figs. 1 and 3) for a planetary gear system (interpreted as intended use. Also, e.g. paragraph [0001]), the gearwheel comprising: a first spur gear (Fig. 3, planetary gear 7A and paragraph [0001], “split planetary gears”) and a second spur gear (Fig. 3, 7B) which being coaxially aligned with one another along a common rotational axis (Fig. 1) and being axially spaced apart from one another by a gap (Fig. 1); an open spring ring (Fig. 1, elastic body 10) being supported in the gap, between the first and the second spur gears (Fig. 1), and the open spring ring having first and second ends (Figs. 1 and 3, 10a and 10b); the first end of the open spring ring being received within a recess (Figs. 1 and 3 show the hole 7a) in the first spur gear, and the recess in the first spur gear retaining the open spring ring in a first circumferential direction against the first spur gear and the second end of the open spring ring being received within a recess (Figs. 1 and 3 shows hole 7b) in the second spur gear, and the recess in the second spur gear retaining the open spring ring in a second circumferential direction, which is opposite the first rotational direction, against the first spur gear, such that rotation of the first and the second spur gears, relative to one another about the common rotation axis, stresses the spring ring to exert a restoring torque on the first and the second spur gears (paragraph [0001], e.g. “restoring elastic force”).

Allowable Subject Matter
Claim 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claim 27, the prior art does not disclose or render obvious the gearwheel wherein starting from a contact surface for the respective first and the second ends of the spring ring, the recess has an axial depth which decreases smoothly in a manner of a ramp, in combination with the other elements required by claim 16.

Conclusion
The prior art made of record in this action or cited in the IDS are deemed the most relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LORI WU/Examiner, Art Unit 3659